Citation Nr: 1026966	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-18 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Buffalo, New 
York.

In August 2009, the Veteran, sitting at the RO, testified during 
a hearing conducted via video conference before the undersigned 
sitting at the Board's main office in Washington, D.C.  A 
transcript of the hearing is of record.

This matter was previously before the Board in November 2009, at 
which time it was remanded for additional development.  It is now 
returned to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his low back 
disorder, currently diagnosed as degenerative disc disease of the 
lumbar spine, cannot be etiologically dissociated from his active 
military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a low back disorder, 
currently diagnosed as degenerative disc disease of the lumbar 
spine, was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for a low back disorder.  The RO will be responsible 
for addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

II.	Factual Background and Legal Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110.  If a chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from active 
service, the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  To 
establish service connection, however, there must be medical 
evidence of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

A review of the Veteran's available service treatment records 
reveals a Report of Physical Examination and Induction dated in 
July 1943 which shows that at the time of his entrance into 
service, a mild scoliosis was noted.  Nevertheless, none of his 
defects was said to be disqualifying and he was found qualified 
for active service.

A service treatment record dated in October 1945 shows that the 
Veteran underwent a medical consultation at USFH 103 during which 
results of an x-ray revealed a negative lumbar spine and 
lumbosacral area.

A Report of Physical Examination dated in May 1946 shows that 
there a low back disorder was not noted at the Veteran's 
separation from service.

Post service, in June 1960, the Veteran submitted a claim for 
service connection for a back disorder stemming from an injury 
sustained in 1945.  He added that he had been treated at a 
hospital in Guam at that time.

Written statements from E.H.C. and N.J.C., apparently the 
Veteran's parents, dated in July 1960, are to the effect that, 
prior to his period of active service, the Veteran had no back 
injury.  After his discharge from service, he complained of back 
aches and mentioned that he injured his back while loading 
ammunition on a truck in Guam.  It was also indicated that he had 
not received treatment following service until one year earlier.

A Certificate of Attending Physician from R.C.W., D.O., dated in 
July 1960, shows that the Veteran was said to have a right 
lumbosacral and sacroiliac sprain causing right sciatic neuritis.  
This was said to be a recurrent condition from an original injury 
on Guam in 1945.

A written statement from J.M.D., received in August 1960, is to 
the effect that the Veteran's condition was first noticed after 
his discharge from service in 1946.  It was indicated that, with 
the passing years, the condition became more acute.  It was also 
indicated that his symptoms required chiropractic treatment and 
affected his ability to work.

VA outpatient treatment records, dated from August 1998 to 
September 2007, show that the Veteran received intermittent 
treatment for symptoms associated with a low back disorder.  In 
August 1998, it was indicated that the Veteran had sustained an 
injury in 1972 that started in Guam in 1945.

A VA outpatient treatment record dated in September 2007 shows 
that the Veteran was given an assessment of chronic low back 
pain; injured while in service.

A letter from D.J.N., D.C., dated in December 2007, reflects that 
the Veteran was treated for 20 years, and that his treatment 
records were too numerous to send.  Dr. N. provided a copy of a 
State of New York, Workers' Compensation Board, Attending 
Doctors' Report, dated in December 2007, showing that the Veteran 
sustained an injury in September 1971, for which he was, in 
pertinent part, diagnosed with a lumbar sprain/strain.

A February 2008 VA examination report regarding the Veteran's 
spine reveals that he reported injuring his back in service in 
1945 after lifting Howitzer shells that weighed approximately 150 
pounds.  He reported that he was able to walk and was taken to a 
field hospital, wherein X-rays were taken.  He stated that he was 
given two weeks off duty and given exercises to perform.  The 
Veteran added that he was on light duty thereafter.  He also 
indicated that following service, he received additional 
treatment with an osteopath from 1946 to 1968, but those records 
were unavailable.   The Veteran reported that he reinjured his 
back in 1970 while putting up a ladder and was hospitalized for 
two weeks at a private hospital in Utica, New York (in December 
2007, said hospital indicated that treatment records of the 
Veteran were not found).  Thereafter, he was followed by a 
chiropractor.  The diagnosis was degenerative disc disease of the 
lumbosacral spine, not as likely as not due to injury he incurred 
in service; and it was more likely than not due to age related 
changes.

VA outpatient treatment records, dated from March 2008 to April 
2009, show that the Veteran received continued intermittent 
treatment for symptoms associated with a low back disorder. 

During his August 2009 hearing, the Veteran explained that he 
injured his back while loading ammunition onto trucks in August 
1945.  He added that he received medical treatment at the time, 
and believed x-rays may have been taken but said that he was not 
hospitalized and was subsequently placed on light duty. 

A private medical record from S. K., M.D., dated in August 2009, 
shows that the Veteran provided a history of sustaining a serious 
back injury in Guam in 1945.  He described that he was lifting 
heavy objects and collapsed, at which time he was brought to a 
hospital.  The Veteran was currently treated for chronic low back 
pain.  Dr. K. opined that it was possible that the Veteran 
sustained a back injury in 1945 that led to progressive lumbar 
disc degeneration and facet arthropathy resulting in chronic low 
back pain.

The Veteran's service personnel records obtained in January 2010 
confirm that he was with H&S-4-15 of the Sixth Marine Division 
from February 1945 to November 1945.  It also shows that he was 
authorized to wear the Asiatic Pacific Campaign Ribbon with star.

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the evidence of record 
shows that the Veteran injured his back during his period of 
active service.  In this regard, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Board finds that the lay evidence of record, to include the 
Veteran's testimony, as well as the July 1960 and August 1960 lay 
statements, describes the onset and chronicity of the low back 
disability, is credible, and is supported by the later diagnosis.  
Id.

The Board also finds that the Veteran's assertions during the 
February 2008 VA examination and his August 2009 hearing, as to 
having been treated at a field hospital in 1945, when x-rays were 
taken, to be sufficiently substantiated by the October 1945 
service treatment record showing that the Veteran underwent a 
medical consultation at USFH 103 during which an x-ray revealed a 
negative lumbar spine and lumbosacral area.  While a fracture was 
not shown by the x-ray and the record does not elaborate as to 
the reason for the x-ray, the fact remains that the need for an 
x-ray of the lumbar spine existed in October 1945, and is 
consistent with the Veteran's description of the circumstances of 
his injury over the entire course of his appeal.

Thus, the Board finds competent and credible the Veteran's 
reported history of having low back problems since service 
because the October 1945 service treatment record suggests 
treatment for a low back problem, the Veteran's post-service 
statements and treatment are consistent with such inservice 
incident, and the 1960 lay witness statements corroborate the 
Veteran's account of sustaining a low back injury in service.

Further, the medical evidence of record shows that the Veteran 
was diagnosed with degenerative disc disease of the lumbosacral 
spine, and has been treated for chronic low back pain 
intermittently since service.

The Board recognizes that the VA examiner in February 2008 
concluded that the degenerative disc disease of the lumbosacral 
spine was not as likely as not due to injury he incurred in 
service, but was more likely than not due to age related changes.  
However, the record also includes the July 1960 opinion from Dr. 
R.C.W., that suggests that the Veteran's right lumbosacral and 
sacroiliac sprain was a recurrent condition from an original 
injury on Guam in 1945; and the August 2009 opinion from Dr. S.K, 
that suggests that it was possible that the Veteran sustained a 
back injury in 1945 which led to progressive lumbar disc 
degeneration and facet arthropathy resulting in chronic low back 
pain.  As such, the Board finds that evidence as to the question 
of whether the current low back disorder is due to the 1945 
inservice injury is at the very least in relative equipoise.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, 
resolving all reasonable doubt in favor of the Veteran, service 
connection for a low back disorder, currently diagnosed as 
degenerative disc disease of the lumbosacral spine, is warranted.


ORDER

Service connection for a low back disorder, currently diagnosed 
as degenerative disc disease of the lumbosacral spine, is 
granted.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


